DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10 November 2021 has been entered.  Claims 9, 23 and 32-38 have been cancelled and claims 39-47 are new.  Claims 2, 3 and 18-38 were previously withdrawn.  Claims 1, 4-8, 10-17 and 39-47 are pending examination.
Claim Objections
Claims 1, 10, 14, 17, 39 and 45-47 are objected to because of the following informalities:  Regarding claims 1, 10, 14, 17, 39, 45 and 47, one of the terms peracetic acid (PAA), peracetic acid or PAA are used in each of the claims.  The term should be used consistently throughout the claims.  For example, only claim 1 needs to include the term peracetic acid (PAA) and claims 10, 14, 17, 39, 45 and 47 should use the term PAA.  
Regarding claim 46, the term “1 100:1” appears as a typographical error and should read “100:1.”   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, the recitation “wherein the animal carcass or food product is contacted with a composition consisting essentially of a carbonic acid salt, and an organic acid or a salt thereof, and PAA” renders the claim indefinite.  It is not clear if Applicants intend to narrow the scope of the term “comprising” in claim 1 to “consisting essentially of” or are claiming an additional contacting step.   With respect to the prior art, claim 39 is being interpreted as limiting the composition from comprising to consisting essentially of.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 47 recites “wherein the composition comprises sodium carbonate and peracetic acid.”  Claim 39, from which claim 47 depends, requires that the composition consists essentially of a carbonic acid salt, and an organic acid or a salt thereof, and PAA.  Given the term “comprising” is inclusive or open-ended, the transitional term does not further limit the phrase “consisting essentially of” which limits the scope of a claim to the specified materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 11, 15-17 and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 2002/0110602) in view of Walter et al. (“Efficacy of sodium hypochlorite and peracetic acid in sanitizing green coconuts”, Letters in Applied Microbiology, 49, (2009), pp. 366-371).
Regarding claims 1, 4, 5, 7, 15, 39-41 and 43, Sorenson discloses a method of inhibiting decay due to pathogens (i.e. microbial contamination) on produce, the method comprising washing the produce using a solution of sodium bicarbonate and a sanitizing agent under conditions effective to inhibit or eliminate decay (i.e. microbial contamination – Abstract, [0012]-[0015]).  Sorenson discloses the solution comprise a sanitizing agent, preferably selected from the group consisting of ClO2 ozone and an alkaline salt of hypochlorite, i.e. sodium hypochlorite ([0014]).  Sorenson discloses the pH of the solution is between about 7.0 and about 9.5 (i.e. pH of above 6.5-[0013]).
While Sorenson disclose a solution comprising a sanitizing agent, the reference is silent with respect to peracetic acid and an organic acid.  
Walter et al. teach a method of sanitizing green coconuts (i.e. produce) comprising treating the green coconuts with a composition comprising either (a) sodium hypochlorite and potassium phosphate buffer at a pH of 6.5; or (b) 80 mg/L peracetic acid solution (Abstract, p. 368/Preparation of sanitizing solutions and Treatments).  Walter et al. teach the chemical treatment with solutions of either sodium hypochlorite or peracetic acid are effective to sanitize young green coconut (p. 370/Influence of the treatments on the sanitization green coconuts).  Walter et al. teach the solution of peracetic acid produced a greater reduction in L. monocytogenes counts (p. 370/Influence of the treatment on the sanitization green coconuts).

Sorenson and Walter et al. are combinable because they are concerned with the same field of endeavor, namely treating produce with a sanitizing solution to reduce microbial contamination. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have replaced the sanitizing agent in the solution of Sorenson with a peracetic acid solution composed of acetic acid (i.e. organic acid), hydrogen peroxide and peracetic acid, as taught by Walter et al., because Walter et al. teach the interchangeability of sodium hypochlorite and peracetic acid for sanitizing green coconut (i.e. produce).  
Regarding claims 6, 16 and 42, modified Sorenson discloses all of the claim limitations as set forth above.  Sorenson discloses a solution comprising from 0.25% to 6% sodium bicarbonate (i.e. 2500 to 60,000 ppm –[0027]), overlapping the claimed range.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 8, 10, 17, 44 and 45, modified Sorenson discloses all of the claim limitations as set forth above.  Walter et al. teach the use of 80 mg/L (i.e. 80 ppm) peracetic acid wherein the peracetic acid solution is composed of acetic acid (i.e. organic acid -15-40% w/w), hydrogen peroxide (7-13% w/w) and peracetic acid (10-30% w/w)(p. 368/Preparation of sanitizing solutions).  When, for example, the solution comprises 40% (w/w) acetic acid and 30% (w/w) peracetic acid, this is equivalent to 32 ppm acetic acid and 24 ppm peracetic acid.  In prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 11 and 46, modified Sorenson discloses all of the claim limitations as set forth above.  Sorenson discloses a solution comprising from 0.25% to 6% sodium bicarbonate (i.e. 2500 to 60,000 ppm –[0027]) and Walter et al. teaches a solution comprising acetic acid in amount of 12 to 32 ppm (p.368/Preparation of sanitizing solutions).  Therefore, the combination of references teaches a ratio of carbonic acid salt to organic acid of from about 78:1 to about 5,000:1, overlapping the claimed ratio.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP §2144.05).

Claims 12-14 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 2002/0110602) in view of Walter et al. (“Efficacy of sodium hypochlorite and peracetic acid in sanitizing green coconuts”, Letters in Applied Microbiology, 49, (2009), pp. 366-371) as applied to claims 1 and 39, and further in view of Abadias et al. (“Evaluation of alternative sanitizers to chlorine disinfection for reducing foodborne pathogens in fresh-cut apple”, Postharvest Biology and Technology, 59, (2011) pp. 289-297.
Regarding claims 12 and 47, modified Sorenson disclose all of the claim limitations as set forth above.  While Sorenson discloses a method of inhibiting decay due to pathogens (i.e. microbial contamination) on produce, the method comprising washing the produce using a solution of sodium bicarbonate and a sanitizing agent, the reference is silent with respect to sodium carbonate.

Given Sorenson discloses solutions comprising sodium bicarbonate are used to inhibit microbial contamination of produce, since Abadias et al. teach the interchangeability of carbonic acid salts including sodium carbonate and sodium bicarbonate to reduce postharvest disease (i.e. microbial contamination) on oranges (i.e. produce), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention, to have use sodium carbonate in combination  with or in replacement of sodium bicarbonate in the solution of Sorenson with a reasonable expectation of success. 
Regarding claim 13, modified Sorenson discloses all of the claim limitations as set forth above.  Sorenson discloses a solution comprising from 0.25% to 6% sodium bicarbonate (i.e. 2500 to 60,000 ppm –[0027]), overlapping the claimed range.  Here, since Abadias et al. teach the interchangeability of sodium bicarbonate and sodium carbonate as antimicrobials, the solution, as modified, would comprising 2500-60,000 ppm sodium carbonate.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP §2144.05).
 Regarding claim 14, modified Sorenson discloses all of the claim limitations as set forth above.  Walter et al. teach the use of 80 mg/L (i.e. 80 ppm) peracetic acid wherein the peracetic acid solution is composed of acetic acid (i.e. organic acid -15-40% w/w), hydrogen peroxide (7-13% w/w) and peracetic acid (10-30% w/w)(p. 368/Preparation of sanitizing solutions).  Therefore the composition comprises from 8 to 24 ppm peracetic acid, overlapping the claimed prima facie case of obviousness exists (see MPEP §2144.05).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8 and 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759